EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (the "Agreement") signed on February 17th, 2016 with
this agreement being retroactive to November 1st, 2015 is entered into by and
between, Precious Investments Inc. (Symbol PNIK), a Nevada corporation (herein
referred to as the "Company"), and NATALIYA HEARN, (herein referred to as the"
Consultant"). This agreement supersedes any prior oral or written agreements
between the parties hereto.

 

RECITALS

 

WHEREAS, the Company is a public company seeking to:

 

Manage and interface diamond trading business and crypto-currency developments.

 

WHEREAS, Company desires to engage the services of Consultant to represent the
company as CEO and President to manage its various products and business
according to the Company's current and proposed activities;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1) Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing from the date that this contract is
effective and ending twelve (12) months after the date.

 

2) Duties of Consultant. The Consultant agrees that it will generally provide
the following specified consulting services:

 

a)Manage the Company in structuring its business efforts;

b)Manage the Company in developing and implementing appropriate plans and means
for presenting the Company and its business plans, strategy and personnel to the
financial community, establishing an image for the Company;

c)Manage the Company’s efforts in bridging the diamond trading and
crypto-currency markets world wide;

d)Manage the Company’s, plans, strategy and personnel, as they may evolve during
such period, and consult and assist the Company in communicating appropriate
information regarding such plans;

e)Oversee the required filings of the public company operations.

  

3) Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its sourcing, and production,
so long as such activities are in compliance with applicable securities laws and
regulations. Consultant and staff shall diligently and thoroughly provide the
consulting services required hereunder. Although no specific hours-per-day
requirement will be required, Consultant and the Company agree that Consultant
will perform the duties set forth herein above in a diligent and professional
manner. It is explicitly understood that Consultant's performance of its duties
hereunder will in no way be measured by the price of the Company's common stock,
nor the trading volume of the Company's common stock.

 

4) Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate as follows:

 

  

 

 



a.For undertaking this engagement and for performance of the services described
above for a period of at least twelve months, the Company acknowledges that
Consultant shall be issued 100,000 shares per quarter of common stock of the
Company, with a par value of $0.001 per share. The shares will be issued to the
Consultant or Consultant’s corporate entity as specified by the Consultant at
the time of issue. The shares will be issued on quarterly basis starting on the
day of this agreement. The Company understands and agrees that Consultant has
foregone significant opportunities to accept this engagement and that the
Company derives substantial benefit from the execution of this Agreement and the
ability to announce its relationship with Consultant. The shares of Common
Stock, therefore, constitute payment for Consultant's agreement to consult to
the Company and are a nonrefundable, non-apportion able and non-ratable
retainer; such shares of common stock are not a prepayment for future services.
If and in the event the Company is acquired during the term of this agreement,
it is agreed and understood Consultant will not be requested or demanded by the
Company to return any of the shares of Common stock paid to it hereunder. It is
further agreed that if at any time during the term of this agreement, the
Company or substantially all of the Company's assets are merged with or acquired
by another entity, or some other change occurs in the legal entity that
constitutes the Company that results in a change in control of substantially all
of the Companies shares or assets, the Consultant shall retain and will not be
requested by the Company to return any of the shares. Consultant agrees that it
will not sell or transfer during the term of this Agreement any of the Company
stock issued to Consultant.

 

b.The Company will reimburse the Consultant for travel and out-of-pocket
expanses based on the Consultant submitting expense reports.

 

c.With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the "Shares"), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid and
non-assessable and that the issuance and eventual transfer of them to Consultant
has been duly authorized by the Company. Company warrants that all Shares issued
to Consultant pursuant to this Agreement shall have been validly issued, fully
paid and non-assessable and that the issuance and any transfer of the shares to
Consultant shall have been duly authorized by the Company's board of directors.

 



d.In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows:

 

Consultant acknowledges that the Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested.

 

ii) Consultant's investment in restricted securities is reasonable in relation
to the Consultant's net worth, which is in excess of ten (10) times the
Consultant's cost basis in the Shares. Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and other investments which
involve the risk of loss of investment. Consultant acknowledges that an
investment in the Shares is speculative and involves the risk of loss.
Consultant has the requisite knowledge to assess the relative merits of this
investment without the necessity of relying upon other advisors, and Consultant
can afford the risk of loss of his entire investment in the Shares. Consultant
is (i) an accredited investor, as that term is defined in Regulation D
promulgated under the Securities Act of 1933.

 

iii) Consultant is acquiring the Shares for the Consultant's own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.

 

 2 

 

 



5) Non-Assignability of Services. Consultant's services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant's services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.

 

6) Expenses. The company will pay consultants expenses related to his work with
the company, which will include phone, mailings, travel, meals specifically
requested by the company.

 

7) Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant by the
Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify and hold harmless Consultant against any claims or litigation
including any damages, liability, cost and reasonable attorney's fees as
incurred with respect thereto resulting from Consultant's communication or
dissemination of any said information, documents or materials excluding any such
claims or litigation resulting from Consultant's communication or dissemination
of information not provided or authorized by the Company.



 

8) Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a security
Broker Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.

 

9) Legal Representation. The Company acknowledges that it has been represented
by independent legal counsel in the preparation of this Agreement. Consultant
represents that it has consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent the Consultant deemed necessary.

 

10) Status as Independent Contractor. Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

 

11) Attorney's Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.

 

12) Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

 3 

 



 

13) Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Nevada. The
parties agree that Nevada will be the venue of any dispute and will have
jurisdiction over all parties.

 

14) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant's activities
or remuneration under this Agreement, shall be settled by binding arbitration in
Nevada, in accordance with the applicable rules of arbitration, and judgment on
the award rendered by the arbitrator(s) shall be binding on the parties and may
be entered in any court having jurisdiction as provided by Paragraph 14 herein.

 

15) Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

 

AGREED TO:

 

 

Precious Investments Inc.

 

 

Date: 2/17/2016

 

By: /s/ Kashif Khan

Kashif Khan

 

 

Date: 2/17/2016

 

By: /s/ Nataliya Hearn

Nataliya Hearn

 

 4 

 

